              Case 1:20-cr-00220-SHS Document 17 Filed 09/08/20 Page 1 of 1
                                           LAW OFFICES OF

                               GARY G.        BECKER, P.L.L.C.
                                  747 THIRD AVENUE • 20TH FLOOR
                                     NEW YORK, NEW YORK 10017

                                                                               FACSIMILE: (212) 214-0901
(212) 785-7565
                                                                                becker@garybecker1aw.com

                                                             ·September 8, 2020
    Honorable Sidney H. Stein
    United States District Judge
    Southern District of New York                                    MEMO ENDORSED
    500 Pearl Street
    New York, NY I 0007

           Re: United States v. Luis Torres, 20 Cr. 220 (SHS)

    Dear Judge Stein:

            A status conference is scheduled in this matter for September I 0, 2020, at 11 a.m. In
    light of the COVID-19 pandemic, I respectfully request on behalf of Luis Torres that the
    Court adjourn the status conference for approximately 60 days. Mr. Torres has been
    detained at the Metropolitan Correctional Center since his arrest and my access to him has
    been quite limited since the onset of the pandemic. This has substantially impaired my
    ability to review discovery with Mr. Torres, conf�r with him meaningfully, and engage in
    discussions with the Government regarding a possible pre-trial disposition. For these reasons,
    and so the parties can proceed safely given the COVID-19 health crisis, I request that the
    conference be adjourned and I consent to an exclusion of time under the Speedy Trial Act, 18
    U.S.C. §1361 until the newly scheduled conference date.

           I have conferred with Assistant United States Attorney Jamie Bagliebter and, on
    behalf of the Government she consents to this request.

                                                             Respectfully submitted,


                                                           ��e/1))
    cc: Jamie Bagliebter, Assistant United States Attorney
   The conference is adjourned to December 9, 2020, at 2:30 p .m. The time is excluded from
   today through December 9, 2020. The Court finds that the ends of justice served by this
   continuance outweigh the best interests of the public and the defendants in a speedy trial
   pursuant to 18 U.S.C. 3161(h)(7)(A).

   Dated: New York, New York

           September 8, 2020
